DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on October 25, 2018 in which claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 09, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to
non-statutory subject matter.

system, per se. While the applicant discloses the apparatus include a non-transitory computer-readable medium, the claim is silent of any hardware. A system claim without any hardware does not fall within any of the categories of patentable subject matter. What is claimed is clearly not a series of steps or acts to constitute a process. Thus, a system claim without any hardware does not fall within one of the four statutory classes of 35 U.S.C § 101. Therefore, claim 1 is non-statutory.

As per claim 1, an "apparatus" made up of three means is being cited. However, it appears that one of ordinary skill in the art could interpret the apparatus as software, per se. As define in the specification, it is clear that each of the means is a software instruction to be executed, thus constitutes functional descriptive material. When recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.
Machine and composition of matter also require physical matter. Furthermore, what is claimed is clearly not a series of steps or acts to constitute a process. Thus, software, per se does not fall within one of the four statutory classes of 35 U.S.C § 101. Therefore, claim 1 is non-statutory.

The other dependent claims, 2-7 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Gatti et al. US Publication No. 2017/0093771 A1 in view of Schwaighofer et al. US Patent No. 8,204,838 B2.

Regarding claim 1, Gatti et al. disclose “an email authorship classification apparatus” by providing an electronic mail cluster analysis by internet header information (See Gatti et al. Title), comprising: “an information analysis unit (Figure 2, Component 200) configured to analyze one or more pieces of header field information in an attribute header of each of emails and extract one or more pieces of feature field information See Gatti et al. Abstract describing systems, apparatus, and computer program products provide for analyzing/reading Internet message headers of emails to identify the source of the email; wherein, the source of the email, along with other relevant grouping factors is use to further group/cluster emails. The other factors may include same subject of the email, same sender name, same sender email address, same links included in the email; See Gatti et al.  Paragraphs 0022-0024); “an information conversion unit configured to convert the one or more pieces of the feature field information into a feature data set for inputting into a learning model thereto” (See Gatti et al. Paragraph 0035 describing email clustering module 208, that is configured to, upon receipt of suspicious emails 210, analyze/read the Internet header message 214 of the suspicious emails 210 to identify the source 216 (Internet Service Provider (ISP) or the like). Once the source 216 of the suspicious email(s) 210 has been identified, the email clustering module 208, accesses email server(s) 120 to identify other emails 236 that have a same or similar source 216. In response to identifying the source 216 of the suspicious email(s) 210 and the other emails 236 having the same source 216, the email clustering module 208, groups, or otherwise clusters the emails into an email cluster 240 and stores the email cluster 240 in email cluster database 130); and “a unit (Cluster Generator 238) configured to generate a classification model for classifying the emails by author by applying a learning process to the feature data set” (See Gatti et al. Paragraph 0008 describing the system includes an email clustering module stored in the second memory, executable by the processor and configured to receive one or more suspicious electronic mails (emails) and analyze/read an internet message header of the one or more suspicious emails to identify a source of the suspicious email. In response to the identifying the source and the emails with the same source, the module is further configured to group the emails having a same identified source into a first email cluster; See Abstract describing wherein, the source of the email, along with other relevant grouping factors is use to further group/cluster emails. The other factors may include same subject of the email, same sender name, same sender email address, same links included in the email). It is noted however, Gatti et al. did not specifically detail the aspects of “a learning model unit” as recited in the instant claim 1. On the other hand, Schwaighofer et al. achieved the aforementioned claimed feature by providing a scalable clustering system wherein, a learning model unit generate a classification model for classifying data including emails sort by names (Figures 1-3; Col. 3, line 1-Col. 4, line 36 describing a clustering engine having a memory holding a data structure 102. The data structure holds a cluster model which begins in a default state and is trained using a large set of training data. The training data comprises binary vectors. The training process is carried out by an update engine 103 which uses a Bayesian update process. During the learning process parameters of the model are learnt as well as uncertainty about those model parameters. The clustering system 101 provides as output cluster information 104 such as details about the learnt clusters and parameters of the model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the learning model unit of Schwaighofer 

As per claims 2-7, Schwaighofer et al. disclose “wherein the information analysis unit is configured to classify the one or more pieces of feature field information into location information, language information, time information, and system information; wherein the information conversion unit is configured to convert the one or more pieces of feature field information into categorical data or numerical data to generate the feature data set; wherein the location information is classified into at least one of country, latitude, longitude, and time zone, the language information is classified into at least one of encoding, accept-language, content-language, and charset, and the time information is classified into at least one of date, weekday/weekend, business hours, and shift type (Col. 3, lines 13-16 describing the features are any characteristics associated with the items. In the embodiments described herein there is high dimensionality in the input to the clustering system since there are a high number of possible features for a given item (for example, hundreds to millions of possible features); wherein the learning model; unit includes: a sampling unit configured to divide the feature data set into ‘n’ groups of samples; (as a sampling distribution of the model that is given by a mixture of Bernoulli profiles) a learning and classifying unit Figures 1-3; Col. 3, line 1-Col. 4, line 36 describing a clustering engine having a memory holding a data structure 102. The data structure holds a cluster model which begins in a default state and is trained using a large set of training data. The training data comprises binary vectors. The training process is carried out by an update engine 103 which uses a Bayesian update process. During the learning process parameters of the model are learnt as well as uncertainty about those model parameters. The clustering system 101 provides as output cluster information 104 such as details about the learnt clusters and parameters of the model) by applying a learning algorithm (as an EM algorithm) to each of the ‘n’ groups of samples; and a model combining unit (Figure 1 and corresponding text) configured to combine the ‘n’ number of classifiers to generate a classification model; wherein the learning algorithm includes a bagging classification algorithm; an author classification unit configured to classify an author of a specific email by applying the classification model of the learning model unit to the specific email” by providing a scalable clustering system wherein, a learning model unit generate a classification model for classifying data including emails sort by names (Figures 1-3; Col. 3, line 1-Col. 4, line 36).

Regarding claim 8, Gatti et al. disclose “an apparatus for email authorship classification” by providing an electronic mail cluster analysis by internet header information (See Gatti et al. Title), the method comprising: “analyzing one or more pieces of header field information in an attribute header of each of emails; extracting one or more pieces of feature field information related to an authorship of each of the emails from Figure 2, Component 200) (See Gatti et al. Abstract describing systems, apparatus, and computer program products provide for analyzing/reading Internet message headers of emails to identify the source of the email; wherein, the source of the email, along with other relevant grouping factors is use to further group/cluster emails. The other factors may include same subject of the email, same sender name, same sender email address, same links included in the email; See Gatti et al.  Paragraphs 0022-0024); “converting the one or more pieces of the feature field information into a feature data set for inputting into a learning model thereto” (See Gatti et al. Paragraph 0035 describing email clustering module 208, that is configured to, upon receipt of suspicious emails 210, analyze/read the Internet header message 214 of the suspicious emails 210 to identify the source 216 (Internet Service Provider (ISP) or the like). Once the source 216 of the suspicious email(s) 210 has been identified, the email clustering module 208, accesses email server(s) 120 to identify other emails 236 that have a same or similar source 216. In response to identifying the source 216 of the suspicious email(s) 210 and the other emails 236 having the same source 216, the email clustering module 208, groups, or otherwise clusters the emails into an email cluster 240 and stores the email cluster 240 in email cluster database 130); and “generating a classification model (Cluster Generator 238) for classifying the emails by author by applying a learning process to the feature data set” (See Gatti et al. Paragraph 0008 describing the system includes an email clustering module stored in the second memory, executable by the processor and configured to receive one or more suspicious electronic mails (emails) and analyze/read an internet message header of the one or more suspicious emails to identify a source of the suspicious email. In response to the identifying the source and the emails with the same source, the module is further configured to group the emails having a same identified source into a first email cluster; See Abstract describing wherein, the source of the email, along with other relevant grouping factors is use to further group/cluster emails. The other factors may include same subject of the email, same sender name, same sender email address, same links included in the email). It is noted however, Gatti et al. did not specifically detail the aspects of “a learning method of a learning apparatus” as recited in the instant claim 8. On the other hand, Schwaighofer et al. achieved the aforementioned claimed feature by providing a scalable clustering system wherein, a learning model unit generate a classification model for classifying data including emails sort by names (Figures 1-3; Col. 3, line 1-Col. 4, line 36 describing a clustering engine having a memory holding a data structure 102. The data structure holds a cluster model which begins in a default state and is trained using a large set of training data. The training data comprises binary vectors. The training process is carried out by an update engine 103 which uses a Bayesian update process. During the learning process parameters of the model are learnt as well as uncertainty about those model parameters. The clustering system 101 provides as output cluster information 104 such as details about the learnt clusters and parameters of the model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the learning model unit of Schwaighofer et al. into the system of Gatti et al. because they 

As per claims 9-14, Schwaighofer et al. disclose “wherein the extracting includes classifying the one or more pieces of feature field information into location information, language information, time information, and system information; wherein, in the converting, the feature data set is generated by converting the one or more pieces of feature field information into categorical data or numerical data to generate the feature data set wherein the location information is classified into at least one of country, latitude, longitude, and time zone, the language information is classified into at least one of encoding, accept-language, content-language, and charset, and the time information is classified into at least one of date, weekday/weekend, business hours, and shift type” (Col. 3, lines 13-16 describing the features are any characteristics associated with the items. In the embodiments described herein there is high dimensionality in the input to the clustering system since there are a high number of possible features for a given item (for example, hundreds to millions of possible features); wherein the learning model; unit includes: a sampling unit configured to divide the feature data set into ‘n’ groups of samples; (as a sampling distribution of the model that is given by a mixture of Bernoulli profiles) a learning and classifying unit configured to generate ‘n’ number of classifiers (Figures 1-3; Col. 3, line 1-Col. 4, line 36 describing a clustering engine having a memory holding a data structure 102. The data structure holds a cluster model which begins in a default state and is trained using a large set of training data. The training data comprises binary vectors. The training process is carried out by an update engine 103 which uses a Bayesian update process. During the learning process parameters of the model are learnt as well as uncertainty about those model parameters. The clustering system 101 provides as output cluster information 104 such as details about the learnt clusters and parameters of the model) by applying a learning algorithm (as an EM algorithm) to each of the ‘n’ groups of samples; and a model combining unit (Figure 1 and corresponding text) configured to combine the ‘n’ number of classifiers to generate a classification model; wherein the learning algorithm includes a bagging classification algorithm; an author classification unit configured to classify an author of a specific email by applying the classification model of the learning model unit to the specific email” by providing a scalable clustering system wherein, a learning model unit generate a classification model for classifying data including emails sort by names (Figures 1-3; Col. 3, line 1-Col. 4, line 36).

Regarding claim 15, Gatti et al. disclose “a non-transitory computer-readable storage medium including computer-executable instructions, which cause, when executed by a processor cause the processor” by providing an electronic mail cluster analysis by internet header information (See Gatti et al. Title), to: “analyze one or more pieces of header field information in an attribute header of each of emails; extract one or more pieces of feature field information related to an authorship of each of the emails from See Gatti et al. Abstract describing systems, apparatus, and computer program products provide for analyzing/reading Internet message headers of emails to identify the source of the email; wherein, the source of the email, along with other relevant grouping factors is use to further group/cluster emails. The other factors may include same subject of the email, same sender name, same sender email address, same links included in the email; See Gatti et al.  Paragraphs 0022-0024); “convert the one or more pieces of the feature field information into a feature data set for inputting a learning model thereto” (See Gatti et al. Paragraph 0035 describing email clustering module 208, that is configured to, upon receipt of suspicious emails 210, analyze/read the Internet header message 214 of the suspicious emails 210 to identify the source 216 (Internet Service Provider (ISP) or the like). Once the source 216 of the suspicious email(s) 210 has been identified, the email clustering module 208, accesses email server(s) 120 to identify other emails 236 that have a same or similar source 216. In response to identifying the source 216 of the suspicious email(s) 210 and the other emails 236 having the same source 216, the email clustering module 208, groups, or otherwise clusters the emails into an email cluster 240 and stores the email cluster 240 in email cluster database 130); and “generate a classification model (Cluster Generator 238) for classifying the emails by author by applying a learning process to the feature data set” (See Gatti et al. Paragraph 0008 describing the system includes an email clustering module stored in the second memory, executable by the processor and configured to receive one or more suspicious electronic mails (emails) and analyze/read an internet message header of the one or more suspicious emails to identify a source of the suspicious email. In response to the identifying the source and the emails with the same source, the module is further configured to group the emails having a same identified source into a first email cluster; See Abstract describing wherein, the source of the email, along with other relevant grouping factors is use to further group/cluster emails. The other factors may include same subject of the email, same sender name, same sender email address, same links included in the email). It is noted however, Gatti et al. did not specifically detail the aspects of “a learning model” as recited in the instant claim 15. On the other hand, Schwaighofer et al. achieved the aforementioned claimed feature by providing a scalable clustering system wherein, a learning model unit generate a classification model for classifying data including emails sort by names (Figures 1-3; Col. 3, line 1-Col. 4, line 36 describing a clustering engine having a memory holding a data structure 102. The data structure holds a cluster model which begins in a default state and is trained using a large set of training data. The training data comprises binary vectors. The training process is carried out by an update engine 103 which uses a Bayesian update process. During the learning process parameters of the model are learnt as well as uncertainty about those model parameters. The clustering system 101 provides as output cluster information 104 such as details about the learnt clusters and parameters of the model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the learning model unit of Schwaighofer et al. into the system of Gatti et al. because they are both directed to email 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 12, 2021